
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.14


COHERENT, INC.
MANAGEMENT TRANSITION AGREEMENT

        THIS AGREEMENT is effective as of April 8, 2002 (the "Effective Date"),
by and between Coherent, Inc. ("Coherent") and Robert J. Quillinan
("Quillinan").


RECITALS


A.Quillinan is employed by Coherent and is a member of the Board of Directors of
Coherent.

B.Effective April 8, 2002, Quillinan shall cease to be Executive Vice-President
and Chief Financial Officer and shall become Executive Vice-President of
Business Development.

C.Quillinan will remain a member of the Board of Directors of Coherent until he
either resigns, is not re-elected or is removed from the Board of Directors.

D.Coherent desires to retain Quillinan's services as Executive Vice-President of
Business Development for the period commencing April 8, 2002 and ending
April 30, 2003 (the "Employment Term"), upon the terms set forth herein.

E.Quillinan is willing to provide services as an employee pursuant to this
Agreement.


        NOW THEREFORE, the parties agree as follows:

        1.    Term.    The term of this Agreement shall commence on the
Effective Date and shall continue until all the payments due and all other
obligations of the parties hereunder have been made or satisfied; provided,
however, that notwithstanding any other provision of this Agreement, Quillinan's
and Coherent's representations, obligations, covenants and duties under the
Employee Agreement by and between Quillinan and Coherent dated April 2, 1980
shall survive any termination of this Agreement.

        2.    Duties of Quillinan.    As of the Effective Date, Quillinan shall
cease to be Executive Vice-President and Chief Financial Officer and shall
become Executive Vice-President of Business Development of Coherent. While
employed as such, Quillinan shall continue to report to Coherent's Chief
Executive Officer. During the Employment Term, Quillinan shall remain a member
of the Board of Directors of Coherent, until he either resigns, is not
re-elected or is removed from the Board of Directors. During the Employment
Term, Quillinan's compensation and other benefits shall be as provided in
Section 3(a).

        3.    Compensation.    

        (a)    Cash Compensation.    While employed by Coherent during the
Employment Term (i) Quillinan shall be paid a base salary of $220,000 per year
in accordance with Coherent's standard payroll practices, and (ii) Quillinan's
Variable Compensation Plan shall initially be set with a target bonus equal to
50% of his base salary, but such bonus percentage shall be subject to adjustment
by Coherent's board of directors (or compensation committee) consistent with the
adjustments made to other participants in the VCP Plan. Quillinan shall also
receive, promptly following the termination of the Employment Term, full payment
for all accrued wages, including but not limited to, unused vacation days to
which he is entitled pursuant to Coherent policy

        (b)    Benefits.    While employed by Coherent during the Employment
Term, Quillinan shall be eligible to participate in the employee benefit plans
and executive compensation programs maintained by Coherent applicable to other
key executives of Coherent, including (without limitation) retirement plans,
savings or profit sharing plans, stock option, incentive or other bonus plans,
life, disability, health, accident and other insurance programs, paid vacations,
and similar plans or programs, subject, in each case, to the generally
applicable terms and conditions of the

--------------------------------------------------------------------------------




applicable plan or program in question and to the determination of any committee
administering such plan or program.

        (c)    Medical, Dental and Vision Coverage.    During the Employment
Term and thereafter while Quillinan is retired, Quillinan shall receive from
Coherent Group Medical, Dental and Vision Insurance, including an annual $5,000
supplemental out of pocket payment feature (the "Coverage"), for Quillinan and
his eligible dependents under the following conditions:

        (1)  Any cash contribution required from Coherent officers for similar
coverage will be invoiced by Coherent by December 31 of each year, and must be
paid by Quillinan no later than January 30 of the following year. The cash
contribution amount will be pro-rated for Quillinan's first partial year.
Failure to make such payment on time or within a thirty (30) day notice period
will be grounds for termination of the Coherent Group Medical, Dental and Vision
Insurance.

        (2)  The Coverage for Mr. Quillinan shall immediately terminate at the
end of the month following the month of Quillinan's death. For his eligible
dependents, coverage shall terminate at the end of the first calendar year
following Mr. Quillinan's death. In the event of Mr. Quillinan's death, his
surviving spouse will be eligible to apply for the continuation of such benefits
through COBRA.

        (3)  If Quillinan accepts medical, dental and vision insurance coverage
by another entity, Quillinan shall notify Coherent in writing, and the Coverage
shall thereafter become secondary. Quillinan agrees to apply for Medicare upon
reaching eligibility at which time the benefits set forth in this Agreement
shall become secondary to Medicare benefits.

        (4)  The Coverage shall immediately terminate if Quillinan violates any
provision of Section 5 or ceases to be retired.

        (5)  If Coherent changes or reduces the medical, dental or life
insurance coverage offered to its officers generally, such changes or reductions
shall be applicable to the Coverage.

        (d)    Life Insurance.    During the Employment Period and thereafter
during Quillinan's retirement (if Quillinan does not return to work), Coherent
will reimburse Quillinan for the cost of a "second to die" life insurance policy
covering Quillinan and his wife with a face value of five hundred thousand
dollars ($500,000). Quillinan shall be responsible for any taxes that arise as a
result of such reimbursement. Quillinan agrees to undergo physical examinations
and other requirements of the carrier in order to obtain and continue such
coverage.

        (e)    Amendment to Stock Options.    Quillinan has been granted stock
options as follows:

Vesting Date


--------------------------------------------------------------------------------

  No. of Shares

--------------------------------------------------------------------------------

  Exercise Price

--------------------------------------------------------------------------------


2/1/03
 
2,005
 
$
49.875
2/1/03
 
23,995
 
$
49.875
2/1/04
 
2,005
 
$
49.875
2/1/04
 
7,995
 
$
49.875
4/1/04
 
70,000
 
$
32.50

        Those options vesting in 2003 are referred to as the 2003 Options and
those options vesting in 2004 are referred to as the 2004 Options.

        (1)  Mr. Quillinan shall be entitled to exercise the 2003 Options until
February 1, 2006, even if Mr. Quillinan's employment with the Company is
terminated prior to that date,

2

--------------------------------------------------------------------------------

provided that this period shall be reduced to 90 days from the date (i) the
Company terminates this Agreement under Section 4(b) or (ii) Mr. Quillinan
voluntarily terminates his employment with the company if such date is prior to
April 30, 2003.

        (2)  The 2004 Options shall be hereby amended to vest as of March 5,
2002. Mr. Quillinan shall be entitled to exercise the 2004 Options until
March 5, 2005, even if Mr. Quillinan's employment with the Company is terminated
prior to that date, provided that the Company shall be entitled to cancel the
2004 Options, repurchase the stock issued upon exercise of the 2004 Options for
the exercise price, or recapture the net proceeds received upon exercise and
sale of the 2004 Options if (i) the Company terminates this Agreement under
Section 4(b) or (ii) Mr. Quillinan voluntarily terminates his employment with
the company prior to April 30, 2003.

        (3)  Except as set forth above, Quillinan's options to purchase Coherent
stock shall be governed by the provisions of the applicable option agreements by
and between Quillinan and Coherent. During the Employment Term, any additional
option grants will reflect Quillinan's new position.

        (f)    Imputed Income.    QUILLINAN ACKNOWLEDGES AND AGREES THAT HE
SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES ASSOCIATED WITH ANY INCOME IMPUTED TO
QUILLINAN AS A RESULT OF BENEFITS PROVIDED UNDER THIS AGREEMENT.

        3.    Termination.    

        (a)    Termination by Quillinan.    

        (1)    Voluntary Termination.    Quillinan may voluntarily terminate
this Agreement upon thirty (30) days written notice or by voluntarily
terminating his employment prior to the Employment Term. Upon the effectiveness
of such termination, Quillinan shall immediately cease to accrue any benefits
hereunder.

        (2)    Death of Quillinan.    Except as otherwise provided herein, upon
Quillinan's death during the term of this Agreement, Quillinan shall immediately
cease to accrue any benefits hereunder. In such event, any compensation already
accrued by Quillinan shall be paid to Quillinan's estate in accordance with his
testamentary disposition or the laws of descent and distribution.

        (b)    Termination of Agreement for Cause.    Other than pursuant to
Quillinan's death or total disability, this Agreement may only be terminated by
Coherent for "Cause." Quillinan will immediately cease to accrue any
compensation or benefits hereunder upon such termination. Before exercising its
right to terminate this Agreement under this Section, the Company shall provide
Quillinan with written notice setting forth in reasonable detail the facts and
circumstances relating to its determination, and granting Quillinan the
opportunity to cure any such default within 30 days following his receipt of the
notice. The term "Cause" is defined as any one or more of the following
occurrences:

(i)Quillinan's commission of an act of fraud or misappropriation of funds,
whether prior to or subsequent to the date hereof, upon Coherent; or

(ii)Quillinan's continuing repeated willful failure or refusal to perform his
material duties as required by this Agreement or gross negligence by Quillinan
in the scope of his provision of services to Coherent; or

(iii)Any breach by Quillinan of any provision of Section 5; or

(iv)Violation by Quillinan of any duty of loyalty to Coherent.

3

--------------------------------------------------------------------------------



        4.    Covenants Not to Compete or Solicit.    

        (a)    Covenant Not to Compete.    For a period of three years following
the date Quillinan terminates his employment with the Company, Quillinan will
not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in a "Restricted Business" in
a "Restricted Territory," as such terms are defined below. It is agreed,
however, that ownership of no more than 2% of the outstanding voting stock of a
publicly traded corporation shall not constitute a violation of this provision.

        (b)    Covenant Not to Solicit.    During the three-year term of this
covenant not to compete, Quillinan will not directly or indirectly:

        (1)  solicit, encourage, or take any other action which is intended to
induce any other employee, independent contractor, customer or supplier of
Coherent or any affiliated corporation to terminate his or its relationship with
Coherent or any affiliated corporation, or

        (2)  interfere in any manner with the contractual or employment
relationship between Coherent or any affiliated corporation and any such
employee, independent contractor, customer or supplier of Coherent or any
affiliated corporation.

        (c)    Representations.    The parties intend that the covenants
contained in Sections 5(a) and (b) shall be construed as a series of separate
covenants, one for each county, city, state, territory, jurisdiction, country or
analogous entity of the Restricted Territory. Except for geographic coverage,
each such separate covenant shall be deemed identical. Quillinan represents that
he (i) is familiar with the covenants not to compete and not to solicit
contained herein, and (ii) is fully aware of his obligations hereunder,
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of these covenants.

        (d)    Definitions.    As used in this Section 5, the terms listed below
shall have the following meanings:

        (1)    Restricted Business.    "Restricted Business" means any business
that manufactures or sells lasers or optical components for lasers.

        (2)    Restricted Territory.    "Restricted Territory" means any county,
city, state, territory, jurisdiction, country or analogous entity in which
Coherent currently conducts its business or may in the future conduct its
business.

        5.    Arbitration.    

        (a)  Quillinan agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration to be held in Santa Clara County,
California under the Commercial Arbitration Rules, supplemented by the
Supplemental Procedures for Large Complex Disputes, of the American Arbitration
Association as then in effect (the "Rules"). The arbitrator(s) may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator(s) shall be final, conclusive and binding on the parties to the
arbitration, and judgment may be entered on the decision of the arbitrator(s) in
any court having jurisdiction.

        (b)  The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law, and the
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.

4

--------------------------------------------------------------------------------




        (c)  Coherent shall pay the costs and expenses of such arbitration, and
each party shall pay its own counsel fees and expenses.

        (d)  QUILLINAN HAS READ AND UNDERSTANDS THIS SECTION 6, WHICH DISCUSSES
ARBITRATION. QUILLINAN UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, QUILLINAN
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF QUILLINAN'S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO QUILLINAN'S RELATIONSHIP WITH
COHERENT.

        6.    General Provisions.    

        (a)    Entire Agreement.    This Agreement and any written Coherent plan
or written agreement between Quillinan and Coherent that are referenced herein
represent the entire agreement and understanding between the parties as to the
subject matter hereof, and supersede all prior or contemporaneous agreements,
whether written or oral. No waiver, alteration, or modification, if any, of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

        (b)    Severability.    Except as provided in Section 5(c), if one or
more of the provisions in this Agreement are deemed void by law, then the
remaining provisions will continue in full force and effect.

        (c)    Successors.    

        (1)    Coherent's Successors.    Any successor to Coherent (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of Coherent's business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as Coherent would be required to perform such obligations in
the absence of a succession. For all purposes under this Agreement, the term
"Coherent" shall include any successor to Coherent's business and/or assets that
agrees to assume Coherent's obligations hereunder or which becomes bound by the
terms of this Agreement by operation of law.

        (2)    Quillinan's Successors.    The terms of this Agreement and all
rights of Quillinan hereunder shall inure to the benefit of, and be enforceable
by, Quillinan's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

        (d)    Conflicting Obligations.    Quillinan represents that he has not
entered into, and will not enter into, any oral or written agreement in conflict
herewith.

        (e)    Counterparts.    This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

        (f)    Governing Law; Consent to Personal Jurisdiction.    This
Agreement shall be governed by and construed in accordance with the internal
substantive laws, but not the choice of law rules, of the State of California.
Quillinan hereby consents to the personal jurisdiction of the state and federal
courts located in California for any action or proceeding arising from or
relating to this Agreement or relating to any arbitration in which the parties
are participants.

5

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth above.

COHERENT, INC.   ROBERT QUILLINAN
By:
 
        

--------------------------------------------------------------------------------


 
 
 
        

--------------------------------------------------------------------------------

Title:           

--------------------------------------------------------------------------------

  Date:           

--------------------------------------------------------------------------------

Date:           

--------------------------------------------------------------------------------

  Spouses Consent:           

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.14



RECITALS
